DETAILED ACTION
This office action addresses Applicant’s response filed on 3 May 2022.  Claims 1-14 and 16-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) methods generating data representations for a design, comprising steps of extracting a design characteristics from a first representation, partitioning components into groups, and generating a second representation comprising partitions having placed components and ports, which are abstract design processes that could be performed by a designer entirely in the mind or with pen and paper.  For example, a designer thinking about or looking at a first representation, dividing components into groups, then thinking about or drawing a second representation with the component groups and connections would satisfy the claim limitations.
Claims 2-5 are directed to methods of placing the components and inter-tier vias of claim 1, which are similarly abstract design processes that designers could perform in the mind or with pen and paper.  Claims 6-10 are directed to characteristics of how vias are represented in the representations, which does not change the abstract nature of the claimed method; the representations of vias, such as dummy interconnects, coupling component, and anchor cells, are themselves merely abstract representations rather than real components.  Claims 11-13 are directed to generic timing analysis, which is simply an abstract mental process for analyzing information (see Electric Power Group, LLC v. Alstom S.A., 119 U.S.P.Q.2d 1739, 1741; "analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category").  Claims 14 and 16 specify characteristics of abstract representation elements/information in claim 1, which does not change the abstract nature of the claimed method.  Claims 18-20 are directed to generic computer implementation of claim 1.
This judicial exception is not integrated into a practical application because the claims merely recite generic computer implementation, which is not sufficient to integrate the abstract idea into a practical application. Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation does not qualify as ‘significantly more’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0232271 to Lim in view of US 2009/0319968 to Wang.
Regarding claim 1, Lim discloses a computer-implemented method (¶42) for generating a design for a three-dimensional integrated circuit (3DIC) in accordance with predetermined design criteria, the three-dimensional integrated circuit comprising a plurality of tiers of active devices connected by inter-tier vias (¶23), the method comprising:
extracting, using processing circuitry, at least one design characteristic from a first two-dimensional (2D) representation of a single tier of active devices of an integrated circuit, the first 2D representation generated according to said predetermined design criteria (¶23-25);
partitioning, using the processing circuitry, components of the 3DIC into a plurality of component groups based on said at least one design characteristic extracted from the first 2D representation, each component group corresponding to one of said plurality of tiers (¶26, 31); and
generating, using the processing circuitry, a second 2D representation of the design for the 2DIC, the second 2D representation comprising a plurality of partitions positioned adjacent to each other, each partition representing a corresponding tier of the 3DIC and comprising the component group for the corresponding tier and inter-tier via ports representing locations of the inter-tier vias for connecting the corresponding tier to another tier (Fig. 7C; ¶26, 31);
wherein a placement of the component group for a given partition is determined separately from a placement of corresponding components in the first 2D representation (¶26);
wherein at least one design characteristic extracted from said first data representation comprises a characteristic of at least one of: logic function of components of the design; fanout of signals in the design; critical paths in the design; area of components of the design; connections between respective components of the design; which metal interconnect layers are used in the design; thermal properties of components of the design; and power consumption of components of the design (¶25, 26, 28).
In the event that Lim is found to be unclear regarding the second 2D representation, Wang also discloses this limitation (Figs. 6, 7).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Lim and Wang, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of presenting multiple layout tiers in one layout.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Lim is directed to generating layouts of multiple tiers of a 3D design, in which the multiple tiers are laid out adjacent to each other.  Wang provides further explicit disclosure of a 2D layout having the tiers laid out adjacent to each other, which is directly applicable to Lim in the same way, so that Lim would similarly lay out multiple tiers adjacent to each other in a 2D layout.
Regarding claim 14, Lim discloses that the components partitioned in the partitioning step comprise one of functional blocks or cells and gates (¶25).
Regarding claim 17, Lim discloses manufacturing the 3DIC with each tier of the 3DIC manufactured according to the design of the corresponding partition of the second 2D representation (Fig. 7C; ¶3, 4).
Regarding claim 18, Lim discloses that the processing circuitry implements a two-dimensional integrated circuit (2DIC) electronic design automation (EDA) tool designed for a 2DIC to generate the design for the 3DIC (¶31).
Claims 19 and 20 are directed to a non-transitory medium and apparatus for performing the method of claim 1, and are rejected under the same reasoning.  Lim further discloses a non-transitory medium and apparatus for performing the claimed method (¶42-43).

Claims 2-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Wang, and further in view of US 9,021,414 to Or-Bach. 
Regarding claim 2, Lim discloses that generating the second data representation comprises an inter-tier via planning stage comprising determining said locations of the inter-tier vias; and a 3D implementation stage comprising determining a placement of the component group for each respective partition, based on the locations of the inter-tier vias determined in the inter-tier via planning stage (Fig. 4, steps 420 and 430; ¶26).  In the event that Lim is found to be unclear regarding this limitation, Or-Bach discloses the same (Fig. 5, steps in block 545).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Lim, Wang, and Or-Bach, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of implementing tiers based on inter-tier IO locations.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Lim is directed to implementing tiers of a 3D design by determining inter-tier via locations and placing components in tiers based on via locations, and iteratively re-implementing the tiers.  Or-Bach provides further explicit disclosure of determining via locations from initial placements and performing further placements based on the via locations.  The teachings of Or-Bach are directly applicable to Lim in the same way, so that Lim’s tier implementations would similarly have via locations that account for component placement and component placement that is refined based on via locations.
Regarding claim 3, Lim to discloses determining, for at least one of said plurality of tiers, a temporary placement of the corresponding component group in a single-tier 2D representation having a smaller area than an area represented by said first 2D representation (Fig. 6; ¶26, 30), and identifying said locations of the inter-tier vias using the temporary placement determined for said at least one tier (¶31).  In the event that Lim is found to be unclear regarding this limitation, Or-Bach discloses the same (Fig. 5, steps in 515 and 545).  Motivation to combine remains consistent with claim 2.
Regarding claim 4, Lim discloses that when generating said second 2D representation, the placement of the component group for said given partition is determined with reference to the inter-tier via ports fixed at locations of the inter-tier vias identified using the temporary placement (Fig. 4, steps 420 and 430; ¶26, 31).  In the event that Lim is found to be unclear regarding this limitation, Or-Bach discloses the same (Fig. 5, steps in block 545).  Motivation to combine remains consistent with claim 2.
Regarding claim 5, Lim discloses that the locations of the inter-tier vias are determined by an iterative process comprising determining temporary placements for two or more of the tiers (Fig. 3; ¶26), but does not appear to explicitly disclose adapting the temporary placement determined for one tier in dependence on characteristics extracted from the temporary placement determined for another tier.  Or-Bach discloses that the locations of the inter-tier vias are determined by an iterative process comprising determining temporary placements for two or more of the tiers and adapting the temporary placement determined for one tier in dependence on characteristics extracted from the temporary placement determined for another tier (Fig. 5, steps 515 and 545).  Motivation to combine remains consistent with claim 2.
Regarding claim 16, Lim discloses that the partitioning of the components into component groups is also based on at least one 3DIC manufacturing process restriction (¶25, 31).  In the event that Lim is found to be unclear regarding this limitation, Or-Bach also discloses the same (col. 3, lines 40-49).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Lim, Wang, and Or-Bach, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of partitioning components among tiers of a 3D design based on the manufacturing process characteristics of each tier.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Lim is directed to partitioning and implementing components of a 3D design on multiple tiers using known 3D methodologies in accordance with a tier limit.  Or-Bach discloses that each tier has its own fabrication process characteristics, including design rules, and that partitioning and implementation of components in each tier should account for the fabrication process rules.  The teachings of Or-Bach are directly applicable to Lim in the same way, so that Lim’s partitioning and implementation of components in tiers would similarly account for fabrication process rules.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Wang, and further in view of Or-Bach and Metzler, “TSV Aware Timing Analysis and Diagnosis in Paths with Multiple TSVs.”
Regarding claim 6, Lim does not appear to explicitly disclose that in the second 2D representation, and inter-tier via for connecting two tiers of the 3DIC is represented as a dummy interconnection connecting the corresponding inter-tier via ports in the respective partitions corresponding to said two tiers.  Or-Bach (col. 8, lines 10-12), and Metzler (p. 5, Fig. 7) disclose this limitation.  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Lim, Wang, Or-Bach, and Metzler, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using virtual representations of inter-tier vias for partitioning and verification of a 3D design.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Lim discloses re-implementing a 2D block into multiple tiers connected by inter-tier vias, and Wang discloses a layout having multiple tiers located adjacent to each other.  Or-Bach further discloses determining components and inter-tier vias in a tier/partition by representing the inter-tier vias by virtual IO that cross the partition boundary, and Metzler discloses interconnections between inter-tier ports in order to verify the multi-tier circuit.  The teachings of Wang, Or-Bach, and Metzler are directly applicable to Lim in the same way, so that Lim’s 3D design would similarly have virtual IO representing inter-tier via connections between different tiers in a layout, so that the components in each tier can be partitioned and verified.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Wang, and further in view of Lee, “Timing Analysis and Optimization for May-Tier 3D ICs”.
Regarding claim 11, Lim discloses performing timing analysis for verifying whether the second 2D representation meets timing requirements (¶26, 28).  If Lim is found to be unclear regarding this limitation, Lee also discloses the same (p. 1, col. 1, last line, “Thus, we use existing 2D tools to perform timing optimization”; p. 3, col. 2, first paragraph, Verilog netlist instantiating design of each die connected with 3D nets, run PrimeTime timing analyzer).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Lim, Wang, and Lee, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of verifying timing of a 3D design.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Lim is directed to design of a 3D circuit to improve metrics such as timing, power, and area, by re-implementing 2D blocks as 3D blocks and then re-evaluating metrics to determine whether the metrics are improved; persons having ordinary skill in the art, reading Lim, would understand that implementing a block and determining improvement in timing, power, and area would require, at a minimum, performing timing analysis on the block.  Lee provides further explicit disclosure of performing timing analysis on a 3D design in order to perform timing optimization of the 3D design.  The teachings of Lee are directly applicable to Lim in the same way, so that Lim would similarly perform timing analysis on re-implemented 3D design blocks in order to optimize the 3D design blocks for timing.
Regarding claim 12, Lim discloses that in response to the timing analysis determining that the second 2D representation would fail the timing requirements, the second 2D representation is updated and the timing analysis is repeated using the updated second 2D representation (¶28, 30).  If Lim is found to be unclear regarding this limitation, Lee also discloses the same (Fig. 6).  Motivation to combine remains consistent with claim 11.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Wang, Or-Bach, and Metzler, and further in view of Lee and US 8,832,608 to Chakrabarty.
Regarding claim 13, Lim discloses performing timing analysis for verifying whether the second 2D representation meets timing requirements (¶26, 28).  If Lim is found to be unclear regarding this limitation, Lee also discloses the same (p. 1, col. 1, last line, “Thus, we use existing 2D tools to perform timing optimization”; p. 3, col. 2, first paragraph, Verilog netlist instantiating design of each die connected with 3D nets, run PrimeTime timing analyzer).  Lim does not appear to explicitly disclose that a path delay associated with the dummy interconnection is set to an inter-tier via delay amount or zero.  Lee (p. 3, col. 2, first paragraph) and Chakrabarty (col. 9, lines 10-11) disclose this limitation.  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Lim, Wang, Or-Bach, Metzler, Lee, and Chakrabarty, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of accurately accounting for inter-tier via delay during timing analysis of 3D designs.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Lim is directed to design of a 3D circuit to improve metrics such as timing, power, and area, by re-implementing 2D blocks as 3D blocks and then re-evaluating metrics to determine whether the metrics are improved; persons having ordinary skill in the art, reading Lim, would understand that implementing a block and determining improvement in timing, power, and area would require, at a minimum, performing timing analysis on the block.  Lee provides further explicit disclosure of performing timing analysis on a 3D design in order to perform timing optimization of the 3D design, in which the top-level net used for timing analysis accounts for TSV delay; Chakraborty includes explicit teaching of timing analysis and optimization incorporating TSV delay.  The teachings of Lee and Chakraborty are directly applicable to Lim in the same way, so that Lim would similarly perform timing analysis on re-implemented 3D design blocks, taking into account TSV delay, in order to optimize the 3D design blocks for timing.

Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive.
Rejections under § 101
Applicant asserts that claims 19 and 20 are not method claims.  Remarks at 8.  However, the office action states that the claims ‘recite methods’, not that all of the claims are method claims, and claims 19 and 20 both recite methods performed by an apparatus.  More to the point, the claims 1, 19, and 20 recite the same substantive limitations in different statutory categories, and are thus treated together.
Applicant asserts that generating a design for a 3DIC could not be feasibly performed by a human being.  Remarks at 8.  However, the relevant question is whether the steps recited in the claims could be performed by humans, not whether 3DIC design generally could be performed/completed by humans.  The claimed steps of extracting design characteristics, partitioning components into groups, and generating 2D ‘representations’ comprising a plurality of partitions ‘representing’ a corresponding tier of a 3DIC are clearly steps that could be performed manually by a designer (or team of designer) in the mind or with pen and paper by simply grouping design blocks and then providing some form of representation that includes the grouped blocks.  While Applicant cites the Specification in asserting the impracticality of designers specifying exact transistor layouts with ‘millions or billions of transistors’, the claims do not even come close to requiring specifying an exact layout of “millions or billions” of transistors.  Furthermore, relying on the impracticality of handling million/billion transistor designs as the reasoning for patent eligibility results in the odd conclusion that the same process is patentable if the design the process is operating on is simple enough for a designer to perform the process manually, but not patentable if the design is too large/complex for manual design.
Applicant asserts that office action improperly ignores that the steps are performed using processing circuitry.  Remarks at 8.  The examiner disagrees.  The processing circuitry is explicitly address on pg. 4, lines 1-6.  The structure of the rejection reflects the patent eligibility framework under Alice, which requires first determining whether a claim recites an abstract idea, and then whether the claim recites any additional elements that integrate the abstract idea into a practical application, or are sufficient to amount to significantly more than the abstract idea itself.  Here, the claims recite an abstract design process comprising the steps performed by the processing circuitry, and the additional elements are the processing circuitry, which do not qualify as either integration into a practical application or ‘significantly more’, because the claims are merely directed to generic computer implementation of an abstract idea.  Thus, simply requiring that a process be implemented by processing circuitry does not preclude finding that the claims recite a mental process.  “Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind” Versata Dev. Group v. SAP Am., Inc., 115 U.S.P.Q.2d 1681, 1702.
Applicant asserts that the claims integrated the abstract idea into a practical application because they provide a technical solution and specific improvement over prior art systems, as in Data Engine v Google.  Remarks at 11.  The examiner disagrees.  The claims recite a design process, which is then merely implemented using a generic computer as a tool; a designer could perform the same design process manually, and the computer simply increases the speed/convenience of the process.  In contrast, the claims in Data Engine are specifically directed to graphical user interface features, particularly the way the pages of tabbed computer spreadsheets are displayed on a screen.  Because the claims in Data Engine are directed to how computer interfaces handle spreadsheets, they are directed to improvements to “the efficient functioning of computers”, rather than merely using computers to implement a process that could otherwise be performed manually.  Thus, the claims in Data Engine are completely different from Applicant’s claimed design process.
Applicant asserts that the claims are patentable under Alice part two, because the claims recite significantly more than the abstract idea.  Remarks at 11.  The examiner disagrees.  Aside from the abstract idea, the only other elements recited in the claim are generic computer implementation of that abstract idea.  The reasoning in BASCOM, cited by Applicant, is not applicable here because Applicant’s claims do not involve a “particular arrangement of elements [that are] a technical improvement over [the] prior art”, as in BASCOM.  Specifically, although BASCOM recited generic computer networking elements, the arrangement of the claimed elements – installing a filtering tool at a specific location remote from end-users with customizable filtering features specific to each end user – provided an inventive concept.  In contrast, Applicant’s claims do not involve any ‘arrangement’; the claims recite a design method that is performed on a generic computer.  Thus, Applicant’s claims are exactly the type disparaged in BASCOM: claims that “recite the abstract idea … along with the requirement … to perform it on a set of generic computer components”.

Rejections under § 103
Applicant asserts that the prior art fails to disclose extracting at least one design characteristic from a first 2D representation, wherein the design characteristic is at least one of a logic function of components of the design, fanout of signals, critical paths in the design, area of components of the design, connections between respective components of the design, which metal interconnects layers are used in the design, thermal properties of components of the design, and power consumption of components of the design.  Remarks at 12.  The examiner disagrees.  Lim’s partitioning uses netlists for individual blocks of the design (¶25), and partitions netlists across multiple tiers according to area, timing, and power (¶24, 26, 28; see also Fig. 2, blocks 240-270), and thus teaches extracting, at a minimum, the logic function of the components and connections between respective components (described in the netlists), and the area of components and power consumption of components (for evaluation of folding against the initial block).
Applicant asserts that Lim fails to teach partitioning based on the extracted design characteristic, because Lim only discloses whether to fold a given block, but not how to fold the block.  Remarks at 14.  The examiner disagrees.  Lim’s partitioning process starts with netlists of individual blocks, and netlists comprise the logic function of components and the connections between those components (¶25).  Lim partitions, places, and routes individual blocks and then evaluates against the performance of the initial 2D block on metrics including area and performance (¶24, “perform tier partitioning on an individual block and re-implement placement and routing … provided that the folded block outperforms the constituent block that existed prior to the folding”; ¶28, “each block may start as a 2D and/or 3D implementation with varying number of tiers, timing, power, and area footprints”).  Different partitions are attempted based on those evaluations (Fig. 2, block 270), and a candidate with acceptable quality is incorporated into the design.  Thus, the final accepted partitioning of the block is based on the logic functions and connections between components as described in the netlist used to partition and re-implement the block, and the area and performance metrics of the block, which clearly satisfies the claim limitations.
Applicant asserts that the prior art fails to disclose a second 2D representation of the design for the 3DIC, the second 2D representation comprising a plurality of partitions positioned adjacent to each other.  Remarks at 16.  The examiner disagrees.  First, Fig. 7C of Lim is itself clearly a 2D representation of the design for the 3DIC, the second 2D representation comprising a plurality of partitions positioned adjacent to each other.  More importantly, Wang explicitly teaches a “side-by-side view Layout file” comprising a plurality of partitions positioned adjacent to each other.  Applicant asserts that Wang does not teach a step in which a single 2D representation is partitioned into different tiers based on an extracted design characteristic, but Lim is relied upon to teach those features, not Wang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 July 2022




/ARIC LIN/            Examiner, Art Unit 2851    




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851